tax_exempt_and_government_entities_division uic ep ra t 3b legend taxpayer a taxpayer b taxpayer c accountant d law firm e city f state g date month date ira u roth_ira v sum company m department of the treasury internal_revenue_service washington d c feb adem n eee net this is in response to the representative on your behalf as supplemented by correspondence dated letter submitted by your authorized and of the procedure and administration regulations the following facts and representations support your ruling_request in which you request relief under sec_301_9100-3 taxpayer a was married to taxpayer b taxpayer a and b income_tax return with respect to calendar_year filed a joint federal during month taxpayer a converted his traditional individual_retirement_arrangement ira ira u in the amount of sum to roth_ira v ira u and roth_ira v either were or are maintained with company m as noted above taxpayers a and b filed a joint federal_income_tax returm such return was timely filed after taxpayers a and b received an extension to file on their federal_income_tax return which was completed by their accountant accountant d taxpayers a and b reported a modified_adjusted_gross_income of less than dollar_figure thus at the time taxpayer a believed that his conversion of ira u to roth_ira v was in compliance with the rules under code sec_408a taxpayer a died on date while a resident of state g since taxpayer a was born on date he had not attained age as of his date of death subsequent to date taxpayer a’s wife taxpayer b who is the executrix of taxpayer a’s estate provided accountant d with financial information relating to taxpayer a’s estate and to the income_tax returns of taxpayers a and b after receiving such information during month accountant d advised taxpayer b modified_adjusted_gross_income of taxpayers a and b for calendar_year exceeded dollar_figure and that as a result taxpayer a was ineligible to convert his ira u to roth_ira v that the subsequent to the above but also during month law firm e advised taxpayer b that pursuant to announcement roth_ira v had to be reconverted to a traditional_ira by date on date taxpayer c taxpayer a’s son faxed a letter which had been signed by taxpayer b to the city f illinois office of company m in which taxpayer b directed company m to recharacterize roth_ira v ira v in the city f state g office of company m company m did not recharacterize as a traditional_ira taxpayer a had maintained his roth of page roth_ira v as a traditional_ira by the end of calendar_year and as of the date of this ruling_request has not so recharacterized as of the date of this ruling_request no amended federal_income_tax return has been filed as noted above taxpayers a’s and b’s federal adjusted_gross_income for calendar_year exceeded dollar_figure this request for relief under sec_301_9100-3 of the procedure and administration regulations was made pursuant to the advice of taxpayer b’s attorney based on the above you through your authorized representative request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayer b as the executrix of taxpayer a’s estate is granted a period not to exceed six months from the date of this ruling letter to recharacterize taxpayer a’s roth_ira v as a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in short that a taxpayer shall not be permitted to make a qualified rollover_distribution from a traditional_ira to a roth_ira if his adjusted_gross_income for the taxable_year of conversion exceeds dollar_figure of page sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance conceming requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the temporary regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the temporary regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the x26 page service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section announcement 1994_24_irb_50 date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira announcement lr b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira sec_1_408a-5 of the income_tax regulations question and answer-6 c provides in short that the election to recharacterize a contribution described in this a-6 may be made on behalf of a deceased ira owner by his or her executor administrator or other person responsible for filing the final federal_income_tax return under sec_6012 code sec_6012 provides in summary that the return of a decedent shall be made by his executor administrator or other person charged with the property of such decedent in this case taxpayer a converted his traditional_ira u to roth_ira v during in the belief that the adjusted_gross_income of taxpayers a and b for did not exceed the limits found at code sec_408a after the death of taxpayer a taxpayer b discovered that taxpayer a was ineligible to convert his ira u to roth_ira v an attempt by taxpayer b as the executrix of taxpayer a’s estate to have company m the custodian of taxpayer a’s roth_ira v reconvert said roth_ira to a traditional_ira did not succeed taxpayers a and b timely filed their federal tax_return asa result taxpayer a was eligible for relief under either announcement or announcement however neither taxpayer a nor taxpayer b the executrix of his estate met the due_date s found therein therefore it is necessary to determine if taxpayer b as executrix of taxpayer a’s estate is eligible for relief under the provisions of sec_301_9100-3 of the regulations in this case taxpayer a was ineligible to convert his traditional_ira to a roth_ira since the adjusted_gross_income of taxpayers a and b for exceeded dollar_figure however until taxpayer b discovered otherwise while her accountant accountant d lee taxpayer b filed this request for sec_301 relief shortly after discovering that taxpayer a’s ira conversion was improper and shortly after receiving advice from an attorney to do so calendar_year is not a closed tax_year executrix thus with tespect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize applicable thereto this letter is directed only to the taxpayers who requested it section 6100g of the code provides that it may not be used or cited as precedent requirements of either code sec_408 or code sec_408a to the extent applicable at all times relevant thereto it also assumes that an amended calendar_year federal_income_tax return consistent with the tuling letter will be filed this ruling letter was prepared by lawrence w heben group he may be contacted at of this of ob page pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative sincerely yours coa slow rances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose oh
